EXHIBIT 10.1

 

GOLDEN MATRIX GROUP, INC. & DIRECT CAPITAL

GROUP, INC. CANCELLATION AND RELEASE AGREEMENT

 

THIS CANCELLATION AND RELEASE AGREEMENT (“Agreement”), is entered into this 20th
day of September 2016, by and between Golden Matrix Group, Inc. (formerly known
as Source Gold Corp.), (“GMGI”, “Company”), and Direct Capital Group, Inc.
(“Direct”).

 

WHEREAS, GMGI currently owes Seven Hundred Nineteen Thousand Nine Hundred Sixty
Dollars ($719,960) to Direct pursuant to numerous Convertible Notes, as
described in attached Table as Schedule One. The Convertible Notes have
conversion features and carry interest rates from 8% to 22% per year.

 

WHEREAS, on or around February 22, 2016, GMGI entered into an Asset Purchase
Agreement and a subsequent change of management took place.

 

WHEREAS, the Company is in the early stages of restructuring, changing the
direction of the business the Company is engaged in, and moving the Company
forward in a positive manner.

 

WHEREAS, the Board of Directors of the Company feels it to be in the best
interest of the Company and the Shareholders to reduce the outstanding debt of
the Company incurred by the previous management.

 

WHEREAS, on September 20, 2016, Direct Capital agreed to cancel all of the
Convertible Notes listed on Schedule One and to release any remaining obligation
the Company may have to Direct pursuant to those Convertible Notes in Schedule
One.

 

WHEREAS, in exchange for the cancellation of the Debt listed on Schedule One,
Golden Matrix Group, Inc., will return ownership of the Company’s mining claims
held in the Company’s name.

 

THEREFORE, it is hereby agreed by both the Company, and Direct, that the
outstanding Notes, principal and interest totaling $719,960, and owed to Direct
pursuant to the Convertible Notes listed in Schedule One and attached to this
Agreement, by the Company, shall be cancelled, and no further obligations of the
Company, under the Notes listed in Schedule One, are contemplated.

 

FURTHER, it is agreed by both the Company and Direct that Direct shall release
all future claims to subsequent conversions of the Notes listed on Schedule One,
the Company will have no further obligation to Direct under those Convertible
Notes and Direct shall be forever barred from seeking further conversions or
claiming obligations of the Company under the Convertible Notes.

 

  



 1

 



 

The undersigned do hereby acknowledge receipt, review, understanding and
agreement with this Cancellation and Release Agreement. 

 



 

 

 

Anthony Goodman, President  

Golden Matrix Group, Inc.

 

Date

 

 

 

 

 

 

 

Jon Fullenkamp, President  
Direct Capital Group, Inc.

 

Date



 

 



 2

 



 

SCHEDULE ONE

TABLE OF CONVERTIBLE NOTES

BETWEEN GMGI & DIRECT CAPITAL GROUP, INC.

 

Note Holder

 

#

 

 

Amount

($)

 

 

Origination

Date

 

Interest

 Rate (%)

 

 

($) Total Principal

& Interest

 

DIRECT CAPITAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Capital

 

50

 

 

 

213,895

 

 

12/31/14

 

 

8.00%

 

 

314,562

 

Direct Capital

 

52

 

 

 

165,000

 

 

04/30/15

 

 

8.00%

 

 

210,618

 

Direct Capital

 

59

 

 

 

165,000

 

 

07/31/15

 

 

8.00%

 

 

194,780

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

719,960

 

 

 



3

